Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Paul McDonald, Chief Executive Officer and Chief Financial Officer, of Global System Designs, Inc., hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 , that: the Quarterly Report on Form 10-Q of Global System Designs, Inc. for the period ended May 31, 2014 (the“Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 ; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Global System Designs, Inc. Dated: July 3, 2014 /s/ Paul McDonald Paul McDonald Chief Executive Officer and Chief Financial Officer (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)
